 


 HR 5923 ENR: Walnut Grove Land Exchange Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 5923 
 
AN ACT 
To direct the Secretary of Agriculture to exchange certain public lands in Ouachita National Forest, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Walnut Grove Land Exchange Act.  2.DefinitionsIn this Act: 
(1)ChurchThe term Church means the Walnut Grove Church in Garland County, Arkansas.  (2)Offered TractThe term Offered Tract means all right, title, and interest of the Church in and to approximately 6.3 acres of non-Federal land identified as Offered Tract 5742 on the Detail Map of the Walnut Grove Exchange, Ouachita National Forest map (printed date May 11, 2017).  
(3)SecretaryThe term Secretary means the Secretary of Agriculture.  (4)Selected TractThe term Selected Tract means all right, title, and interest of the United States in and to approximately 4 acres identified as Selected Tract 5743 on the Detail Map of the Walnut Grove Exchange, Ouachita National Forest map (printed date May 11, 2017), subject to the reservation of a road easement by the Secretary.  
3.Exchange of land; equalization of value 
(a)Exchange authorizedSubject to the provisions of this Act, not later than 2 years after the date of the enactment of this Act, if the Church offers to convey the Offered Tract to the United States, the Secretary shall— (1)convey to the Church all right, title, and interest of the United States in and to the Selected Tract; and  
(2)accept from the Church a conveyance of all right, title, and interest of the Church in and to the Offered Tract.  (b)RequirementsThe exchange under subsection (a) shall be— 
(1)subject to valid existing rights;  (2)conditioned on an equalization payment made by the Church in accordance with subsection (c); and  
(3)conditioned on the payment of the costs described in subsection (g).  (c)Equal value and cash equalization (1)In generalExcept as provided in paragraph (2), the exchange under subsection (a) shall be for equal value or the values shall be equalized by a cash payment.  
(2)ExceptionIf the value of the Offered Tract exceeds the Selected Tract, an equalization payment shall not be required.  (d)Appraisals (1)In generalThe value of the land to be exchanged under this Act shall be determined by appraisals conducted by one or more independent and qualified appraisers.  
(2)Appraisal standardsThe Secretary shall complete an appraisal of the land to be exchanged under this Act in accordance with— (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and  
(B)the Uniform Standards of Professional Appraisal Practice.  (e)FormatTitle and valuation to the land to be exchanged under this Act shall be in a format acceptable to the Secretary and the Church.  
(f)Map and legal descriptions 
(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall finalize a map and legal descriptions of all land to be conveyed under this Act.  (2)CorrectionsThe Secretary may correct any minor errors in the map or in the legal descriptions.  
(3)Map on fileThe map and legal descriptions shall be on file and available for public inspection in appropriate offices of the United States Forest Service.  (g)Costs of conveyanceAs a condition of conveyance, any costs related to the conveyance under this section shall be paid by the Church.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
